Name: 95/124/EC: Commission Decision of 3 April 1995 establishing the list of approved fish farms in Germany
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  fisheries;  technology and technical regulations
 Date Published: 1995-04-14

 Avis juridique important|31995D012495/124/EC: Commission Decision of 3 April 1995 establishing the list of approved fish farms in Germany Official Journal L 084 , 14/04/1995 P. 0006 - 0007COMMISSION DECISION of 3 April 1995 establishing the list of approved fish farms in Germany (Text with EEA relevance) (95/124/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas the Member States may obtain the status of approved farm free of certain fish diseases for fish farms situated in non-approved zones; Whereas Germany, by letter of 2 December 1994, submitted to the Commission the justifications for obtaining the status of approved farm in respect of infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) for certain fish farms situated in Lower Saxony and Thuringia, as well as the national rules ensuring compliance with the rules on maintenance of approval; Whereas the Commission examined the justifications notified by Germany for each farm; Whereas the result of this examination is that certain farms meet all the requirements of Article 6 of Council Directive 91/67/EEC; whereas certain farms do not meet those requirements, in particular with regard to the water supply and the intervals at which samples are to be taken; Whereas the list of farms approved as free of IHN and VHS should be established; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The farms listed in the Annex are recognized as approved farms situated in a non-approved zone with respect to IHN and VHS. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX APPROVED FARMS IN GERMANY I. Farms in Lower Saxony: 1. Fischzucht Harkenbleck 30966 Hemmingen-Harkenbleck 2. Versuchsgut Relliehausen der Universitaet Goettingen (hatchery only) 37586 Dassel 3. Forellenzucht Sieben Quellen 49124 Georgsmarienhuette 4. Forellenhof Fredelsloh 37186 Moringen II. Farms in Thuringia: 1. Firma Tautenhahn 98646 Trostadt 2. Firma Hattop 98617 Meiningen 3. Thueringer Forstamt Leinefelde 37327 Leinefelde 4. Fischzucht Salza GmbH 99734 Nordhausen-Salza 5. Fischzucht Kindelbrueck GmbH 99638 Kindelbrueck 6. Forellenhof Wichmar Wichmar